Citation Nr: 1200143	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether a reduction from a 30 percent disability rating to a 20 percent disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, effective from January 1, 2008, was proper.    

2.  Entitlement to an evaluation in excess of 30 percent for traumatic arthritis of the right knee with limited extension, status-post arthroscopy.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to May 1984.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).

The issues of entitlement to an evaluation in excess of 30 percent for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, and entitlement to a total rating for compensation purposes based upon individual unemployability are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO reduced the Veteran's disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, from 30 percent to 20 percent, effective January 1, 2008. 

2.  The RO's decision to reduce the Veteran's disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, from 30 percent to 20 percent, effective January 1, 2008, was not supported by the evidence of record. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, from 30 percent to 20 percent, effective January 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5010-5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by restoring the 30 percent disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy, effective January 1, 2008.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection for right knee chondromalacia with degenerative osteoarthritis was originally granted in a rating decision dated December 1984.  The RO evaluated the Veteran's right knee disability as non-compensably disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, effective May 18, 1984.  The hyphenated rating code was intended to show that the Veteran's right knee disability was manifested by symptoms of traumatic arthritis and recurrent subluxation or lateral instability.  In March 1997, the RO increased the Veteran's disability evaluation to 10 percent, effective January 24, 1997.

Beginning in March 1997, the Veteran was awarded a series of temporary total disability evaluations for his service-connected right knee disability based on surgical or other treatment necessitating convalescence.  In February 1999, the RO recharacterized the service-connected right knee disability as status-post right knee condition with traumatic arthritis, and after the completion of the temporary total rating period, assigned a 30 percent disability rating under Diagnostic Codes 5010-5257, effective March 1, 1999.  Subsequent rating decisions issued in August 1999 and November 2005 continued the 30 percent disability evaluation for the service-connected right knee disorder under Diagnostic Codes 5010-5257.  In the November 2005 rating decision, however, the RO recharacterized the service-connected right knee disability as traumatic arthritis of the right knee with limited extension, status-post arthroscopy, and evaluated the severity of this disability based on limitation of extension given the clinical absence of laxity and instability.  

The RO subsequently issued a rating decision in May 2007 in which it proposed to reduce the Veteran's disability rating from 30 percent to 20 percent no earlier than August 1, 2007, based on the clinical absence of laxity or instability and the improved range of motion findings on extension.  The RO effectuated the reduction in the September 2007 rating decision currently on appeal, effective January 1, 2008, on the grounds that the evidence of record reflected sustained improvement in the Veteran's service-connected right knee disability, particularly as it pertained to his range of motion.  The Veteran was notified of this decision, provided his appellate rights, and timely perfected this appeal.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements by way of a rating decision and letter to the Veteran dated May 2007.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice of the final action was sent in a September 2007 letter and the effective date of the reduction was January 1, 2008.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date. 

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The pertinent regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 30 percent rating for a right knee disability was assigned by a prior rating action of the RO, effective from March 1, 1999, and remained in effect until January 1, 2008, a period of more than five years.  As the Veteran's disability rating was in effect for more than five years, greater protections are afforded.  Id. 

Only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18.  A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).  Moreover, though material improvement in the physical or mental condition may be clearly reflected, VA must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Additionally, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  Id.  

The Veteran was afforded VA examinations in connection with this rating reduction action in February and August 2007.  In February 2007, the Veteran reported subjective complaints of worsening knee pain with weakness, stiffness, giving way, fatigability, and occasional swelling.  He described his pain as an "eight" on a scale of one to ten and indicated that his standing tolerance was ten minutes.  His walking tolerance was two blocks or ten minutes.  He wore a knee brace, used a cane as needed, and was unemployed.  A physical examination showed varus deformity, slight medial collateral ligament laxity, and range of motion from 0 to 76 degrees with pain throughout the entire range.  Motor strength testing was 5/5.  According to the examiner, the Veteran's range of motion would be reduced due to pain on repetitive use, but the examiner was unable to quantify the exact additional limitation in degrees.  The impression was chronic knee pain, with moderate to severe right knee degenerative joint disease.

In August 2007, the Veteran stated that his right knee symptoms remained unchanged from the previous examination in February 2007.  However, the Veteran was noted to be out of Sulindac and unable to get a refill; thus, the Veteran was not taking any medication for his right knee at that time.  A physical examination showed varus deformity and crepitus.  Range of motion testing on flexion was to 70 degrees, while two additional repetitions decreased flexion to 66 and 60 degrees, respectively.  The Veteran lacked approximately eight degrees on full extension and this limitation remained unchanged after three repetitions.  The Veteran reported pain throughout the entire range and on all three repetitions.  The Veteran's range of motion was decreased by pain with repetitive use as described above, according to the examiner.  No evidence of ligamentous laxity was found and motor strength testing was 5/5.  The impression was moderate to severe right knee degenerative joint disease with decreased range of motion.        

The Board finds these examinations to be inadequate for reduction purposes because (1) the February 2007 examiner, without any further explanation, was unable to determine the additional loss of range of motion on repetition; and (2) neither examiner provided an opinion about whether the findings on physical examination demonstrated evidence of sustained material improvement under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).    

Private treatment records associated with the claims file subsequently reflected ongoing problems with the Veteran's right knee such that his candidacy for a right knee replacement was discussed.  His candidacy for such a procedure, however, was in doubt given a past post-surgical right knee infection and the development of osteomyelitis.  The objective findings on examination militate against a finding of sustained material improvement under the ordinary conditions of life. 

After reviewing the Veteran's entire claims file, the evidence of record does not support the reduction of the disability evaluation from 30 percent to 20 percent.  In this regard, the February and August 2007 VA examinations used to effectuate the reduction are inadequate for evaluation purposes based on the reasons articulated above and may not be relied upon as the basis to reduce the Veteran's disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy.  Under these circumstances, the 30 percent evaluation for service-connected traumatic arthritis of the right knee with limited extension, status-post arthroscopy, is restored as of January 1, 2008. 


ORDER

As the reduction from a 30 percent disability rating to a 20 percent disability rating for traumatic arthritis of the right knee with limited extension, status-post arthroscopy was improper, restoration of a 30 percent disability evaluation for service-connected traumatic arthritis of the right knee with limited extension, status-post arthroscopy, is granted, effective January 1, 2008.


REMAND

The Veteran also contends that manifestations of his service-connected traumatic arthritis of the right knee with limited extension, status-post arthroscopy, have increased in severity and therefore, a rating in excess of 30 percent is warranted.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in August 2007 which has been found as inadequate for rating purposes.  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran testified before the Board in April 2011 about his functional limitations, including loss of employment, use of knee braces, an inability to drive, engage in repetitive lifting and bending activities, stand for prolonged periods, reliably or steadily climb stairs, or walk in excess of 100 yards without frequent periods of rest.  He also discussed his doubtful candidacy for a total knee replacement and his participation in a VA vocational rehabilitation and education training program.  In light of the foregoing, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected right knee disability. 

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from May 2007, as well as any and all vocational rehabilitation and education training records.  In addition, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disability on appeal that are not already of record.  In this regard, the recent inclusion of private treatment records from Drs. R.D., L.P., and S.M. suggests that these providers may have additional outstanding records pertinent to the Veteran's claim that are not of record.  

The evidence of record raises the issue of entitlement a total rating for compensation purposes based upon individual unemployability (TDIU).  The Veteran testified that he can not work due to his service-connected right knee disorder.  Accordingly, the issue of TDIU is part and parcel of the determination of the increased evaluation for the Veteran's service-connected right knee disorder and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).
 
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including but not limited to records from Drs. R.D., L.P, and S.M.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from August 2007, as well as any and all vocational rehabilitation and education training records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all of the above development is completed, the Veteran must be afforded a VA examination to determine the severity of his service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, deemed necessary by the examiner to properly evaluate the Veteran's right knee disorder.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right knee disorder.  The examiner must determine the range of motion of the Veteran's service-connected right knee disorder, in degrees, must be accomplished with the use of a goniometer, noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee disorder after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the right knee disorder.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disorder.  The examiner must indicate whether the right knee disability is manifested by recurrent subluxation or lateral instability and if so, whether these symptoms represent slight, moderate, or severe impairment of the right knee.  The examiner must comment on the severity of these manifestations on the ability of the Veteran to perform average employment in a civil occupation.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


